F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                          OCT 29 1999
                           FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    ADRIAN RUSSELL HICKEY,

               Plaintiff-Appellant,

    v.                                                   No. 98-4193
                                                   (D.C. No. 93-CV-706-B)
    (NFN) VAN AUSTIN, individually                        (D. Utah)
    and as the psychiatrist at the Utah
    State Prison; BLEN FREESTONE,
    individually and as a physician
    assistant at the Utah State Prison;
    SCOTT CARVER; C. ROBERT
    JONES, O. LANE MCCOTTER,
    DARIN DURFEY, DAVID
    BRADBURY, TONY JOHNSON,
    ADAM COLLINGS, (NFN)
    GORDON, GARY FRAMPTON, RON
    ORTIZ, (NFN) ZIMMERMAN,
    RONNIE SCHAUGAARD, MIKE
    HOWARD, JAY BROWN, HOWARD
    MERRILL, GLADE ANDERSON,
    KIRK MONCRIEF, JAMES
    THOMPSON, STEPHEN TUTTLE,
    DAVID EGLI, Medical Doctor at the
    Utah State Prison,

               Defendants-Appellees.




                           ORDER AND JUDGMENT            *




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
                                                                       (continued...)
Before BALDOCK , BARRETT , and McKAY, Circuit Judges.




       After examining plaintiff’s brief and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

       Plaintiff Adrian Russell Hickey, proceeding pro se, appeals from the

district court’s denial of injunctive relief and from a jury verdict against him on

claims of constitutional violations in connection with his current imprisonment.

He raises three issues, contending that his case should be remanded to the district

court for a new trial because 1) motions in limine granted before trial were

violated, 2) the exclusionary rule was violated during trial, and 3) defense counsel

made prejudicial remarks about plaintiff to the jury. After review of plaintiff’s

brief on appeal, we conclude that this appeal should be dismissed. Plaintiff has

failed to provide either factual or legal support for his claims as required by

applicable federal rules. Pro se litigants must “comply with the fundamental



*
 (...continued)
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

                                         -2-
requirements of the Federal Rules of Civil and Appellate Procedure.”    Odgen v.

San Juan County , 32 F.3d 452, 455 (10th Cir. 1994) (citation omitted).

      The appeal is DISMISSED.



                                                      Entered for the Court



                                                      James E. Barrett
                                                      Senior Circuit Judge




                                          -3-